 Case 1:21-mc-00001-CBK Document 21 Filed 06/15/21 Page 1 of 2 PageID #: 304


                                                                             filed
                         UNITED STATES DISTRICT COURT                        JUN 1 5 2021
                            DISTRICT OF SOUTH DAKOTA
                                NORTHERN DIVISION




 IN RE CONTEMPT SANCTIONS
 AGAINST JOHN KILGALLON,Chief of
                                                           CASE NO.21-MC-Ol-CBK
 Staff for the United States Marshals Service,
 DANIEL C. MOSTELLER,United States
 Marshal for the District of South Dakota, and
 STEPHEN HOUGHTALING,Chief Deputy                                  ORDER
 United States Marshal for the District of
 South Dakota, individually and in their
 official capacities.
                      Defendants.

       The Court hereby places John Kilgallon, Daniel Mosteller, and Stephen
Houghtaling on notice, that they are each charged with criminal contempt of court under
18U.S.C. §401.

       Pursuant to 42(a)(1)(C) and 18 U.S.C. § 401(1), the essential facts are as follows:
On or about Monday, May 10, 2021, John Kilgallon, Daniel Mosteller, and Stephen
Houghtaling did, in concert and in conspiracy, misbehave by ordering or allowing a
deputy U.S. marshal, one of their subordinates, to remove three criminal defendants—
Juan Smith (1:20-CR-10024-CBK), Christopher Plenty Chief(1:16-CR-10038-CBK),
and Travis Weasel(1:10-CR-10017-CBK)—from this courthouse, without first notifying
or asking permission from this Court and in violation of each defendant's scheduling
order, causing said criminal defendants' hearings to be delayed, and thereby obstructing
the administration ofjustice in those defendants' cases.
        Alternatively, under 18 U.S.C. § 401(3), on or about Monday, May 10, 2021, John
Kilgallon, Daniel Mosteller, and Stephen Houghtaling did, in concert and in conspiracy,
resist three of this Court's lawful scheduling orders by ordering or allowing a deputy U.S.
marshal, one of their subordinates, to remove three criminal defendants—Juan Smith
(1:20-CR-10024-CBK), Christopher Plenty Chief(1:16-CR-10038-CBK), and Travis
Weasel(1:10-CR-10017-CBK)—from this courthouse, each of whom was ordered to
appear before this Court at the time specified in his respective court order. Though these
orders were not directed at the Marshals, the actions of the three defendants interfered
with those orders being carried out as specified and, thereby, the above charged
contemnors did engage in a conspiracy to obstruct the administration ofjustice. The
contemnors did also, in concert or in conspiracy, refuse to assure the Court that three
         Case 1:21-mc-00001-CBK Document 21 Filed 06/15/21 Page 2 of 2 PageID #: 305
'   '




        other criminal defendants—Rene DeLeon, Jr.(1:21-CR-10008-CBK), Brendon Rodlund
        (1:20-CR-10041(01)-CBK, and Frank One Feather, Jr.(1:19-CR-10051-CBK)—who
        were in U.S. Marshall custody and scheduled for hearings on the following day, Tuesday,
        May 11, 2021, would be brought before the Court for their respective hearings in the
        courtroom, as ordered.

              Now,pursuant to Rule 42(a)(2) the Court hereby requests that the United States
        Attorney for the District of South Dakota prosecute the contempt offenses outlined
        above. The Court will allow the U.S. Attorney's office until 5:00 p.m. Central Time this
        Friday, June 18, 2021, to decide whether or not that office will prosecute; the U.S.
        Attorney's office should also provide the Court with written notice of its decision by that
        time.

               If the U.S. Attorney declines to prosecute these offenses, the Court will appoint a
        private attorney. S^ Fed.R.Crim.P. 42(a)(2).
               Finally, pursuant to Rule 42(a)(3), and Rule 46,1 will release the defendants on
        their own recognizance pending trial.
              IT IS HEREBY ORDERED that John Kilgallon, Daniel Mosteller, and Stephen
        Houghtaling are each charged with three counts of criminal contempt of court under 18
        U.S.C. §401.

                IT IS FURTHER ORDERED that a trial shall be held at the Federal Courthouse in
        Aberdeen, SD, 102 Fourth Avenue SE, Suite 408, on Tuesday, September 13th, 2021 at
        10:00 a.m.

               IT IS FURTHER ORDERED that the date and time of trial are subject to change
        by the presiding judge, with notice to the defendants and a reasonable time to prepare a
        defense.
                             y /r
                DATED this        day of June, 2021.
                                                  BY THE COURT:




                                                  CHARLES B. KORNMANN
                                                  United States District Judge
